Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 1 of 22 PageID 391



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; ALPINE SECURITIES
 CORPORATION,
                                                        CASE NO.: 8:18-cv-02869-VMC-CPT
                          Plaintiffs,
 vs.

 CHRISTOPHER FRANKEL,

                   Defendant.
 ____________________________________/

   DECLARATION OF JORDAN SUSMAN IN SUPPORT OF PLAINTIFFS’ MOTION
          FOR LEAVE TO FILE ITS FIRST AMENDED COMPLAINT

            Under 28 U.S.C. § 1746, I, Jordan Susman, declare that the following information

 is true:

            1.     I am more than 18 years old.

            2.     I am counsel of record for Plaintiffs, Cayman Securities Clearing and Trading

 LTD, the Hurry Family Revocable Trust, Scottsdale Capital Advisors, and Alpine Securities

 Corporation (collectively the “Hurry Parties”).

            3.     I have personal knowledge and am otherwise competent to testify regarding the

 information in this Declaration.

            4.     The Hurry Parties were unaware that Scottsdale Capital Advisors, Alpine

 Securities Corporation, and Defendant Christopher Frankel (“Frankel”) had entered into a second

 nondisclosure agreement (“Employee Nondisclosure Agreement”) that superseded the Original




                                                   1
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 2 of 22 PageID 392



 NDA as to those parties until the Hurry Parties were reviewing documents in order to respond to

 Frankel’s production requests.

        5.      The Hurry Parties then prepared an amended complaint that omits Scottsdale

 Capital Advisors and Alpine Securities Corporation from the original breach of contract claim

 and adds an additional breach of contract claim based upon the Employee Nondisclosure

 Agreement.

        6.      A true and correct copy of the Hurry Parties’ proposed First Amended Complaint

 is attached hereto as “Exhibit A.”

        7.      On February 8 and 11, 2019, I contacted Frankel’s counsel, and asked if Frankel

 would stipulate to the leave to amend.

        8.      On February 11, 2019, Frankel’s counsel stated that, under no circumstances,

 would Frankel so stipulate.

        I declare under penalty of perjury that the foregoing statements are true and correct.

        Executed on February 11, 2018.




                                                             _____________________________
                                                             JORDAN SUSMAN




                                                 2
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 3 of 22 PageID 393




                             Exhibit A
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 4 of 22 PageID 394



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,
                                                             CASE NO.: 8:18-cv-02869
        Plaintiffs,

 vs.

 CHRISTOPHER FRANKEL,

       Defendant.
 ____________________________________/


             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiffs, Cayman Securities Clearing and Trading LTD, the Hurry Family Revocable

 Trust, Scottsdale Capital Advisors, and Alpine Securities Corporation, (collectively the “Hurry

 Parties”), sue Defendant, Christopher Frankel (“Defendant”), and allege:

                                 NATURE OF THIS ACTION

        1.      This action arises from Defendant’s unlawful use of confidential information

 obtained from the Hurry Parties to destroy their businesses, abscond with their clients, and

 unfairly compete with the Hurry Parties.

                          PARTIES, JURISDICTION, AND VENUE

        2.      This is an action for damages in excess of $75,000.00, exclusive of interest, costs

 and attorneys’ fees.




                                                 1
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 5 of 22 PageID 395



         3.      Plaintiff Cayman Securities Clearing and Trading LTD (“CSCT”) is a limited

 company, organized and existing under the laws of the Cayman Islands with its principal place of

 business in the Cayman Islands.

         4.      Plaintiff the Hurry Family Revocable Trust (the “Hurry Trust”) is a Nevada trust.

         5.      Plaintiff Scottsdale Capital Advisors Corporation (“Scottsdale”) is a corporation

 organized and existing under the laws of the State of Arizona, with its principal place of business

 in Maricopa County, Arizona.

         6.      Plaintiff Alpine Securities Corporation (“Alpine”) is a corporation organized and

 existing under the laws of the State of Utah, with its principal place of business in Salt Lake

 County, Utah.

         7.      Defendant is an individual who resides in Hillsborough County, Florida.

         8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(a)(1).

         9.      This Court has personal jurisdiction over Defendant because Defendant resides in

 Florida, is engaged in business in the state, and committed many of the tortious acts alleged

 herein in the state.

         10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because

 Defendant resides in this District, and a substantial part of the events giving rise to the claims

 herein occurred in this district.

                                     GENERAL ALLEGATIONS

         11.     CSCT, Scottsdale, and Alpine are each involved in the broker-dealer business.

 Scottsdale is full service broker-dealer focused on serving the OTC (over the counter) securities

 market. Alpine is a registered broker-dealer that is an industry leader for clearing OTC stock.




                                                  2
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 6 of 22 PageID 396



 CSCT, Scottsdale, and Alpine were previously indirectly owned and/or controlled by the Hurry

 Trust.

          12.   In 2015, the Hurry Parties hired Defendant to help run their various broker-dealer

 businesses. From approximately August 2015 through July 2018, Defendant served as CEO of

 Alpine, and from July 2018 through September 2018 was a consultant to Alpine.

          13.   Prior to hiring Defendant, the Hurry Parties were aware that Defendant would be

 exposed to, and entrusted with, information that is commercially valuable to the Hurry Parties

 and not generally known or readily ascertainable in the broker-dealer securities industry or the

 public at large, including inter alia, the Hurry Parties’ business practices, financial relationships

 and terms of those relationships, client lists, pricing information, and private financial

 information of the Hurry Parties and their clients. Consequently, the Hurry Parties (and others)

 and Defendant entered into a written non-disclosure agreement (the “Original NDA”) to protect

 the Hurry Parties’ numerous trade secrets and confidential information. Attached hereto as

 Exhibit 1 and incorporated by this reference is a true and correct copy of the Original NDA.

          14.   Attached hereto as Exhibit 1 and incorporated by this reference is a true and

 correct copy of the Nondisclosure and Confidentiality Agreement dated June 22, 2015 (the

 “NDA”) between Defendant, on the one hand, and each of the Hurry Parties, on the other hand.

          15.   According to the NDA, it “shall be governed and construed in accordance with

 the laws applicable tin the State of Arizona.”

          16.   As acknowledged in the NDA, Defendant was exposed to information that is the

 “sole property” of the Hurry Parties “and highly confidential in nature.”

          17.   According to the NDA:

                “Confidential Information” means any data or information that is
                proprietary to the [Hurry Parties] and not generally known to the


                                                  3
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 7 of 22 PageID 397



                public, whether in tangible or intangible form, whenever and
                however disclosed, including, but not limited to: (i) any marketing
                strategies, plans, financial information, or projections, operations,
                sales estimates, business plans and performance results relating to
                the past, present or future business activities of such party, its
                affiliates, subsidiaries and affiliated companies; (ii) plans for
                products or services, (iii) customer lists and account information;
                (iv) any scientific or technical information, invention, design,
                process, procedure, formula, improvement, technology or method;
                (v) any concepts, reports, data, know-how, works in-progress,
                designs, development tools, specifications, computer software,
                source code, object code, flow charts, databases, inventions,
                information and trade secrets; and (vi) any other information that
                should reasonably be recognized as confidential information of the
                [Hurry Parties].

        18.     Per the NDA, Defendant agreed to “keep all Confidential Information strictly

 confidential by using a reasonable degree of care [and]… not disclose any Confidential

 Information received by [him] to any third parties.”

        19.     On July 1, 2015, the Hurry Parties and Defendant entered into a second

 nondisclosure agreement entitled the “Employee Nondisclosure & Computer Use Agreement”

 (“Employee Nondisclosure Agreement”), which superseded the Original NDA, to protect the

 Hurry Parties’ numerous trade secrets and confidential information.

        20.     Attached hereto as Exhibit 2 and incorporated by this reference is the Employee

 Nondisclosure Agreement.

        21.     According to the Employee Nondisclosure Agreement, it “shall be governed in

 accordance with the laws of the State of Arizona.”

        22.     Per the Employee Nondisclosure Agreement, “Employee shall keep Company's

 Confidential Information, whether or not prepared or developed by Employee, in the strictest

 confidence. Employee will not disclose such information to anyone outside Company without

 Company's prior written consent. Nor will Employee make use of any Confidential Information



                                                 4
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 8 of 22 PageID 398



 for Employee's own purposes or the benefit of anyone other than Company.” Under the

 Employee Nondisclosure Agreement, Confidential Information is defined as:

            (a) technical information concerning Company's products and services, including
            product know-how, formulas, designs, devices, diagrams, software code, test
            results, processes, inventions, research projects and product development,
            technical memoranda and correspondence; (b) information concerning Company's
            business, including cost information, profits, sales information, accounting and
            unpublished financial information, business plans, markets and marketing
            methods, customer lists and customer information, purchasing techniques,
            supplier lists and supplier information and advertising strategies; (c) information
            concerning Company's employees, including salaries, strengths, weaknesses and
            skills; (d) information submitted by Company's customers, suppliers, employees,
            consultants or co-venture partners with Company for study, evaluation or use; and
            (e) any other information not generally known to the public which, if misused or
            disclosed, could reasonably be expected to adversely affect Company's business.

            23.    Beginning in or about June 2015, and continuing through September 2018,

 Defendant received confidential information from each of the Hurry Parties, including inter alia,

 the Hurry Parties’ business practices, financial relationships and terms of those relationships,

 client lists, pricing information, and private financial information of the Hurry Parties and their

 clients.

            24.    The Hurry Parties are informed and believe and thereon allege that after leaving

 Alpine, if not earlier, Defendant knowingly and willfully breached his obligations to them under

 the NDA and under the Employee Nondisclosure Agreement by using confidential information

 obtained from the Hurry Parties to solicit capital, establish banking relations, recruit clients of

 the Hurry Parties, and compete with the Hurry Parties’ businesses. Among other things, the

 Hurry Parties are informed and believe that Defendant has used the foregoing confidential

 information obtained from the Hurry Parties to make a bid for a broker-dealer in Chicago.




                                                     5
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 9 of 22 PageID 399



                             COUNT I: BREACH OF CONTRACT

    1. The Hurry Parties incorporate by reference all of the preceding paragraphs as though

    fully restated herein.

        2.      The NDA, to which Defendant agreed to be bound, constitutes a valid and

 enforceable contract between CSCT and the Hurry Trust, on the one hand, and Defendant, on the

 other hand.

        3.      Notwithstanding Defendant’s obligations under the NDA, as described herein, he

 knowingly disclosed Confidential Information (as defined in the NDA) to third parties in breach

 of paragraph 2(a) of the NDA. In addition, Defendant breached paragraph 2(b) of the NDA by

 using Confidential Information for his own benefit and not for the benefit of CSCT and the

 Hurry Trust.

        4.      As a direct and proximate result of Defendant’s breaches of the NDA, CSCT and

 the Hurry Trust, and each of them, have suffered and will continue to suffer irreparable harm and

 economic damages.

    5. Moreover, it was foreseeable that CSCT and the Hurry Trust would suffer damages if

    Defendant disclosed Confidential Information to third parties, and used Confidential

    Information for his own benefit.

        WHEREFORE, Plaintiffs, Cayman Securities Clearing and Trading LTD and the Hurry

 Family Revocable Trust, demand judgment against Defendant, Christopher Frankel, for

 damages, including, but not limited to, actual damages, special damages, injunctive relief

 pursuant to the NDA, reasonable attorneys’ fees pursuant to Arizona Revised Statute § 12-

 341.01, interest, costs, and such further relief as the Court deems just and proper.




                                                  6
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 10 of 22 PageID 400



                              COUNT II: BREACH OF CONTRACT

     1. The Hurry Parties incorporate by reference all of the preceding paragraphs as though

     fully restated herein.

         2.      The Employee Nondisclosure Agreement, to which Defendant agreed to be

  bound, constitutes a valid and enforceable contract between Scottsdale and Alpine, on the one

  hand, and Defendant, on the other hand.

         3.      Notwithstanding Defendant’s obligations under the Employee Nondisclosure

  Agreement, as described herein, he knowingly disclosed Confidential Information (as defined in

  the Employee Nondisclosure Agreement) to third parties in breach of paragraph 2 of the

  Employee Nondisclosure Agreement.         In addition, Defendant breached paragraph 2 of the

  Employee Nondisclosure Agreement by using Confidential Information for his own benefit and

  not for the benefit of Scottsdale and Alpine.

         4.      As a direct and proximate result of Defendant’s breaches of the Employee

  Nondisclosure Agreement, Scottsdale and Alpine have suffered and will continue to suffer

  irreparable harm and economic damages.

         5.      Moreover, it was foreseeable that Scottsdale and Alpine would suffer damages if

  Defendant disclosed Confidential Information to third parties, and used Confidential Information

  for his own benefit.

         WHEREFORE, Plaintiffs, Scottsdale Capital Advisors and Alpine Securities Corporation

  demand judgment against Defendant, Christopher Frankel, for damages, including, but not

  limited to, actual damages, special damages, injunctive relief pursuant to the Employee

  Nondisclosure Agreement, reasonable attorneys’ fees and costs pursuant to paragraph 7(e) of the




                                                  7
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 11 of 22 PageID 401



  Employee Nondisclosure Agreement, interest, and such further relief as the Court deems just and

  proper.

                  COUNT III: VIOLATION OF DEFEND TRADE SECRETS ACT

            6.     The Hurry Parties incorporate by reference all of the preceding paragraphs as

  though fully restated herein.
         7.      During the course of his relationship with Plaintiffs, Defendant had access to

  confidential financial, business, and economic information of independent economic value,

  including inter alia, Plaintiffs’ business practices and methods, financial relationships and terms

  of those relationships, client lists, pricing information, and private financial information

  concerning Plaintiffs and their clients (collectively, the “Trade Secrets”).

            8.     Plaintiffs lawfully owned the Trade Secrets.

            9.     Plaintiffs took reasonable measures to safeguard their Trade Secrets by, among

            10.    other things, requiring employees and consultants to enter into NDAs, restricting

  access to the Trade Secrets, and taking other security measures to protect their confidentiality.

            11.    Plaintiffs derive independent economic value, actual and potential, from their

            12.    Trade Secrets not being generally known to and not being readily ascertainable by

  proper means by other persons who can obtain economic value from their disclosure or use.

            13.    Defendant gained access to Plaintiffs’ Trade Secrets under circumstances giving

  rise to a duty to maintain their secrecy and limit their use.

            14.    Without Plaintiffs’ express or implied consent, Defendant misappropriated,

  disclosed, and used the Trade Secrets for his own benefit.

            15.    At the time of Defendant’s misappropriation, disclosure, and use of Plaintiffs’

  Trade Secrets, Defendant knew or had reason to know that his knowledge of the Trade Secrets




                                                    8
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 12 of 22 PageID 402



  was acquired under circumstances giving rise to a duty to maintain their secrecy and limit their

  use.

         16.     As a direct and proximate result of Defendant’s misappropriation, Plaintiffs

  suffered and will continue to suffer economic damages.

         17.     Pursuant to 18 U.S.C. § 1836, Plaintiffs are entitled to an injunction to prevent the

  actual or threatened misappropriation of their Trade Secrets and/or requiring affirmative actions

  to protect the Trade Secrets, an award of damages for the actual loss caused by Defendant’s

  misappropriation, damages for unjust enrichment caused by the misappropriation, and/or a

  reasonable royalty, as well as attorneys’ fees and costs.

         18.     Because Defendant willfully and maliciously misappropriated Plaintiffs’ Trade

  Secrets, Plaintiffs also are entitled to exemplary damages.

         WHEREFORE, Plaintiffs, Cayman Securities Clearing and Trading LTD, the Hurry

  Family Revocable Trust, Scottsdale Capital Advisors, and Alpine Securities Corporation demand

  judgment against Defendant, Christopher Frankel, for injunctive relief, compensation for actual

  damages and unjust enrichment, imposition of a reasonable royalty, exemplary damages pursuant

  to 18 U.S.C. § 1836(b)(3)(C), reasonable attorneys’ fees pursuant to 18 U.S.C. § 1836(b)(3)(D),

  interest, costs, and such other and further relief as the Court deems just and proper.

         COUNT IV: VIOLATION OF FLORIDA UNIFORM TRADE SECRET ACT

         19.     The Hurry Parties incorporate by reference all of the preceding paragraphs as

  though fully restated herein.

         20.     During the course of his relationship with the Hurry Parties, Defendant had access

  to the Hurry Parties’ confidential business information and trade secrets, including inter alia, the

  Hurry Parties’ business practices, financial relationships and terms of those relationships, client



                                                   9
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 13 of 22 PageID 403



  lists, pricing information, and private financial information of the Hurry Parties and their clients.

         21.     At all relevant times, the Hurry Parties undertook reasonable steps to safeguard

  their confidential business information by, among other things, causing their employees and

  consultants to enter into nondisclosure agreements.

         22.     The Hurry Parties’ confidential business information, including their business

  practices, pricing, clients, and private financial information, constitutes trade secrets. Among

  other things, the Hurry Parties derive independent economic value, actual or potential, from their

  trade secrets not being generally known to and not being readily ascertainable by proper means

  by other persons who can obtain economic value from their disclosure or use. In addition, the

  Hurry Parties’ trade secrets are the subject of efforts to maintain their secrecy that are reasonable

  under the circumstances.

         23.     As described herein, Defendant acquired the Hurry Parties’ trade secrets under

  circumstances giving rise to a duty to maintain their secrecy and limit their use.

         24.     Without the Hurry Parties’ consent, Defendant violated those duties by knowingly

  misappropriating and wrongfully using the Hurry Parties’ trade secrets for his own benefit.

         25.     As a direct and proximate result of Defendant’s unauthorized misappropriation

  and use of the Hurry Parties’ trade secrets, the Hurry Parties, and each of them, have suffered

  and will continue to suffer irreparable harm and economic damages.

         WHEREFORE, Plaintiffs, Cayman Securities Clearing and Trading LTD, the Hurry

  Family Revocable Trust, Scottsdale Capital Advisors, and Alpine Securities Corporation,

  demand judgment against Defendant, Christopher Frankel, for injunctive relief, compensation for

  all actual damages and unjust enrichment, exemplary damages, reasonable attorneys’ fees




                                                   10
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 14 of 22 PageID 404



  because Defendant’s misappropriation and wrongful use of the Hurry Parties’ trade secrets was

  willful and malicious, interest, costs, and such further relief as the Court deems just and proper.

        COUNT V: VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE
                             PRACTICES ACT

            26.    The Hurry Parties incorporate by reference all of the preceding paragraphs as

  though fully restated herein.

            27.    As alleged herein, Defendant engaged in deceptive and/or unfair practices by

  using the Hurry Parties’ confidential information and trade secrets to solicit the Hurry Parties’

  clients, establish relationships with the Hurry Parties’ financial institutions and investors, and

  attempt to acquire broker-dealer in Chicago.

            28.    The foregoing acts of Defendant were done in order to unfairly compete with the

  Hurry Parties. Defendant is a competitor of the Hurry Parties for a common pool of customers

  and clients, financial institutions, and investors in the broker-dealer business.

            29.    As a direct and proximate result of Defendant’s actions, the Hurry Parties, and

  each of them, have suffered irreparable harm and economic damage.

            WHEREFORE, Plaintiffs, Cayman Securities Clearing and Trading LTD, the Hurry

  Family Revocable Trust, Scottsdale Capital Advisors, and Alpine Securities Corporation,

  demand judgment against Defendant, Christopher Frankel, for actual damages, injunctive relief, ,

  as well as interest, costs, attorneys’ fees and such further relief as the Court deems just and

  proper.

                                      DEMAND FOR JURY TRIAL

            Plaintiffs demand a jury trial on issues so triable.



  Dated this 13th day of February 2019


                                                      11
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 15 of 22 PageID 405



                                     /s/ Jordan Susman_____
                                     Charles J. Harder, Esq.
                                     Admitted Pro Hac Vice
                                     Jordan Susman, Esq.
                                     Admitted Pro Hac Vice
                                     HARDER LLP
                                     132 South Rodeo Drive, Suite 301
                                     Beverly Hills, CA 90212-2406
                                     Tel: (424) 203-1600
                                     Fax: (424) 203-1601
                                     Email: charder@harderllp.com
                                     Email: jsusman@harderllp.com



                                     -and-



                                     Kenneth G. Turkel, Esq.
                                     Florida Bar No. 867233
                                     Shane B. Vogt, Esq.
                                     Florida Bar No. 0257620
                                     BAJO | CUVA | COHEN | TURKEL
                                     100 North Tampa Street, Suite 1900
                                     Tampa, Florida 33602
                                     Tel: (813) 443-2199
                                     Fax: (813) 443-2193
                                     Email: kturkel@bajocuva.com
                                     Email: svogt@bajocuva.com




                                       12
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 16 of 22 PageID 406




                          EXHIBIT 1
     Case 8:18-cv-02869-VMC-CPT
            Case
            Case 8:18-cv-02869
                  8:18-cv-02869 Document
                                  Document
                                Document 1-1
                                         1-134-1
                                              Filed
                                              FiledFiled
                                                    11/21/18
                                                         02/11/19
                                                    11/21/18   Page
                                                                  Page
                                                               Page 2
                                                                    2 of
                                                                      of 17
                                                                         3
                                                                         3 PageID
                                                                            of 22 PageID
                                                                           PagelD  14
                                                                                   14    407

      PIA                SCOTTSDALE CAPITAL ADVISORS
      kyVjlB                 71T)L McDonald RoKLSuitefkSoottriaiCi Ariffina "MdHMOMMD Ru.4B04(I3-4901

                               NON DISCLOSURE AND CONFIDENTIALITY AGREEMENT


      This NON-DISCLOSURE AND CONFIDENTIALITY AQRFF.MF.NT ahe "Agreement") is made as of
                   . 201 S. bv                 IjC <t-                   1            (the "Recipient")
      and SCOTTSDALE CAPITAL ADVISORS CORPORATION, an Arizona corporation, Alpine Securities Corporation
      an Utah corporation. Cayman Securities Clearing and Trading LTD a Cayman Limited Company and any associated
      company of the Hurry Family Revocable Trust (the "Discloser").

                                                              RECITALS:


       WHEREAS, Recipient and Disclosure have entered into discussions to form a business or employment relationship in
       connection with the Disclosure's business; and

       WHEREAS, in connection with such discussions, the Discloser will communicate to the Recipient and grant the
       Recipient access to Confidential Information (as defined below) pertaining to Discloser's business, which Confidential
       Information the Recipient recognizes to be the sole property of the Discloser and highly confidential in nature and the
       transmission of w hich is granted in consideration of the Recipient's acceptance to sign this Agreement.

       NOW, THEREFORE, THE PARTIES HERETO HEREBY AGREE AS FOLLOWS:

       1.        CONFIDENTIAL INFORMATION DEFINITION


       (a)      For purposes of this Agreement, "Confidential Information" means any data or information that is
       proprietary to the Discloser and not generally known to the public, whether in tangible or intangible form, whenever
       and however disclosed, including, but not limited to: (i) any marketing strategies, plans, financial information, or
       projections, operations, sales estimates, business plans and performance results relating to the past, present or future
       business activities of such party , its affiliates, subsidiaries and affiliated companies; (ii) plans for products or
       services, (iii) customer lists and account information; (iv) any scientific or technical information, invention, design,
       process, procedure, formula, improvement, technology or method; (v) any concepts, reports, data, know-how, works-
       in-progrcss, designs, development tools, specifications, computer software, source code, object code, flow charts,
       databases, inventions, information and trade secrets; and (vi) any other information that should reasonably be
       recognized as confidential information of the Discloser. Confidential Information need not be novel, unique,
       patentable, copyrightable or constitute a trade secret in order to be designated Confidential Information. The
       Recipient acknowledges that the Confidential Information is proprietary to the Discloser, has been developed and
       obtained through great efforts by the Discloser and that Discloser regards all of its Confidential Information as trade
       secrets under the Arizona Trade Secrets Act, as amended (A.R.S. §44-401 set scq.).

       (b)      Notwithstanding anything in the foregoing to the contrary. Confidential Information shall not include
       information which: (i) was known by the Recipient prior to receiving the Confidential Information from the Discloser; (b)
       becomes rightfully known to the Recipient from a third-party source not known (after diligent inquiry ) by the Recipient
       to be under an obligation to Discloser to maintain confidentiality; (c) is or becomes publicly available through no fault of
       or failure to act by the Recipient in breach of this Agreement; (d) is required to be disclosed in a judicial or
       administrative proceeding, or is otherwise requested or required to be disclosed by law or regulation, although the
       requirements of paragraph 4 hereof shall apply prior to any disclosure being made; and (e) is or has been independently
       developed by employees, consultants or agents of the Recipient without violation of the terms of this Agreement or
       reference or access to any Confidential Information.


       2.        NON-DISCLOSURE AND NON-USE OF CONFIDENTIAL INFORMATION.


       (a)       With respect to Confidential Information obtained by Recipient, Recipient (i) will not, and will not permit its
       officers, directors, employees, agents, independent contractors, advisors and affi liates (the "Representatives") to disclose,
       publish or disseminate Confidential Information to anyone other than its employees and agents on a need-to-know basis;
       (ii) advise its Representatives of the proprietary nature of the Confidential Information and ofthe obligations set forth in
       this Agreement; and require such Representatives to keep the Confidential Information confidential; (iii) shall keep all
       Confidential Information strictly confidential by using a reasonable degree of care, but not less than the degree of care
       used by it in safeguarding its own confidential information; and (iv) not disclose any Confidential Information received


(L
       (sea 06-2015)                                       Page I of 2
Case 8:18-cv-02869-VMC-CPT
       Case 8:18-cv-02869 Document
                            Document
                                   1-134-1
                                        Filed
                                        FiledFiled
                                              11/21/18
                                                   02/11/19
                                              11/21/18   Page
                                                         PagePage
                                                              3
                                                              3 of
                                                                of 18
                                                                   3
                                                                   3 PageID
                                                                      of 22 PageID
                                                                     PagelD  15
                                                                             15    408
  CONFIDENTIALITY AGREEMENT




  by it to any third parties (except as otherw ise provided for herein).

  (b)       flic Recipient agrees to use the Confidential Information solely in connection with the current or contemplated
  business relationship between the parties and not for any purpose other than as authorized by this Agreement without the
  prior written consent of an authorized representative of the Discloser. No other right or license, whether expressed or
  implied, in the Confidential Information is granted to the Recipient hereunder. Title to the Confidential Information will
  remain solely in the Discloser. All use of Confidential Information by the Recipient shall be for the benefit of the
  Discloser and any modifications and improvements thereof by the Recipient shall be the sole property of the Disc loser.


 3.         NO WARRANTY. All information is provided "AS IS" and without any warranty, whether express or implied,
 as to its accuracy or completeness.


 4.        DISCLOSURE BY LAW. If Recipient or its Representatives is requested or required by any law, courtor
 governmental order to disclose any Confidential Information, Recipient agrees to provide Disclosure with prompt written
 notice of each such request, to the extent practical, so that Discloser may seek an appropriate protective order or waive
 compliance by the Recipient with the provisions of this Agreement or both. If, absent the entry of a protective order or
 the receipt of a waiver under this Agreement, the Recipient or its Representatives is legally compelled or required to
 disclose such Confidential Information, Recipient may disclose such information to the persons and to the extent required
 without liability under this Agreement.

 5.       RETURN OF DOCUMENTS. Within ten (10) business days of receipt of the Discloser's written request, the
 Recipient will return to the Disc loser all documents, records and copies thereof containing Confidential Information. For
 purposes of this section, the term "documents" includes all information fixed in any tangible medium of expression, in
 whatever form or format.


 6.         EQUITABLE RELIEF. The Recipient hereby acknowledges that unauthorized disclosure or use of Confidential
 Information could cause irreparable harm and significant injury to the Discloser. Accordingly, the Recipient agrees that
 the Discloser will have the right to seek and obtain immediate injunctive relief to enforce obligations under this
 Agreement in addition to any other rights and remedies it may have.


 7.        NOTICE OF BREACH. Recipient shall notify the Discloser immediately upon discovery of any unauthorized
 use or disclosure of Confidential Information by Recipient or its Representatives, or any other breach of this Agreement
 by Recipient or its Representatives, and will cooperate with efforts by the Discloser to help the Discloser regain
 possession of Confidential Information and prevent its further unauthorized use.


 8.        ENTIRE AGREEMENT AND GOVERNING LAW. This Agreement sets forth the entire agreement between
 the parties with respect to the subject matter hereof and supersedes all prior discussions, representations and agreements
 with respect to same. No modification to this Agreement shall be binding unless in writing and signed by both parties.
 This Agreement shall be governed and construed in accordance w ith the laws applicable in the State of Arizona.


 9.        EXECUTION. This agreement may be executed by facsimile or other electronic signature. In the event that any
 signature is delivered by facsimile transmission or by email delivery of an electronic format data file (e.g., .pdf, .tiff,
 etc.), such signature shall create a valid and binding obligation of the party executing with the same force and effect as if
 such facsimile or electronic data file signature page were an original thereof.


 RECIPIENT



 By:
 Name:                         r t-c****J4c /
 Title:           AJ/C*.

 AnnRi-Ss: h'3o/ U) Ujc^CfpcFS /Q L/
        /

 EMAU :




(sea: 06-201 S)                                     Page 2 of 2
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 19 of 22 PageID 409




                          EXHIBIT 2
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 20 of 22 PageID 410
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 21 of 22 PageID 411
Case 8:18-cv-02869-VMC-CPT Document 34-1 Filed 02/11/19 Page 22 of 22 PageID 412
